Order entered July 8, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-00036-CV

               SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                  JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                                 V.

  EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
     OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees
                                    s
              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-12-13053

                                             ORDER
       Before the Court is appellants’ July 6, 2015 third motion for an extension of time to
provide this Court with the name, State Bar number, address, and telephone number of new
counsel. We consider the motion only as to individual appellants John C. Golfis and Julie
Nguyen because the corporate appellants cannot appear before this Court without counsel. See
TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456
(Tex. 1996) (per curiam).
       We GRANT the motion and extend the time to AUGUST 31, 2015.                  No further
extension of time will be granted. Failure to provide the information by AUGUST 31, 2015 will
result in dismissal of appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC as parties
to this appeal without further notice.
                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE